United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F/A (Amendment No. 2) (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:333-114196 Axtel, S.A.B. de C.V. (Exact name of Registrant as specified in its charter) Axtel (Translation of Registrant’s Name into English) United Mexican States (Jurisdiction of incorporation or organization) Blvd. Gustavo Díaz Ordaz 3.33 No. L-1 Col. Unidad San Pedro San Pedro Garza García, N.L. México, CP66215 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None. Not applicable Securities registered or to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report:96,636,627 Series A and 8,672,716,596 Series B Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes:No:[X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes:No:[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes:No:[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer [X] Indicate by check mark which financial statement item the registrant has elected to follow: Item 17:Item 18:[X] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes:No:[X] EXPLANATORY NOTE This Amendment No. 2 to Form 20−F (the "Form 20−F/A No. 2") amends our annual report for the fiscal year ended December 31, 2007, originally filed with the Securities and Exchange Commission ("SEC") on April 30, 2008 (the "Form 20−F") as amended by Amendment No. 1 to Form 20-F onJanuary 22, 2009 (the "Form 20−F/A No. 1"). The Form 20−F/A No. 2 responds to SEC comments provided to us on January 27, 2009 and therefore revises: · the disclosure under Item 15 of the Form 20-F/A No. 2 to include the statements required by the temporary rules in Item 15T (b)(4) which require disclosing the omission of the attestation by a registered public accounting firm regarding internal control over financial reporting; and · Exhibits 12.1 and 12.2 to include the introductory language of paragraph 4 and the language of paragraph 4(b) as required by instruction 12 to the Exhibits. The revised Exhibits 12.1 and 12.12 are filed herewith. The other portions of Form 20-F/A No. 1 are unaffected by the changes described above and have not been amended. This Form 20−F/A No. 2 continues to speak as of the date of the Form 20−F and no attempt has been made in this Form 20−F/A No. 2 to modify or update disclosures in the original Form 20−F except as noted above.
